United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 08-1205
                               ___________

Roger Day, M.D.,                         *
                                         *
               Appellant,                *
                                         *
United States of America,                *
                                         *
               Intervenor,               *
                                         *
       v.                                *
                                         *
State of Minnesota; Minnesota Board * Appeal from the United States
of Medical Practice; Steven J.           * District Court for the
Altchuler, M.D., PH.D.; Alfred V.        * District of Minnesota.
Anderson, M.D., D.C.; Hilda              *
Bettermann; Kelli Johnson; Jerry         * [UNPUBLISHED]
Kaplan; Ernest W. Lampe, II, M.D.;       *
Allen Rasmussen; Kris Sanda; Carl S. *
Smith, M.D.; Jon V. Thomas, M.D.;        *
James Langland, M.D.; Barbara            *
Letourneau, M.D.; Bradley S.             *
Johnson, M.D.; Rebecca Hafner,           *
M.D., in their personal capacities and *
in their official capacities as members *
of the Minnesota Board of Medical        *
Practice,                                *
                                         *
               Appellees.                *
                                    ___________

                         Submitted: October 22, 2009
                            Filed: November 5, 2009
                             ___________
Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Roger J. Day, M.D., appeals the district court’s1 judgment dismissing his claims
against Minnesota, the Minnesota Board of Medical Practice, and its members, arising
out of their decision not to grant him an unrestricted medical license. Following
careful review, we agree with district court that Day’s discrimination and due process
claims are barred by res judicata, see St. Paul Fire and Marine Ins. Co. v. Compaq
Computer Corp., 539 F.3d 809, 821 (8th Cir. 2008) (law of forum that rendered first
judgment controls res judicata analysis; Minnesota courts review application of res
judicata de novo; setting forth res judicata criteria under Minnesota law), and we find
no basis for reversal.2 Accordingly, we affirm. See 8th Cir. R. 47B. Day’s pending
motion for oral argument is denied.
                        ______________________________




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.
      2
        We decline to address the sovereign immunity issue raised in the intervenor’s
brief filed by the United States.

                                         -2-